Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application filed on May 18th, 2021 has been received and entered.
The preliminary amendment filed on May 18th, 2021 has been received and entered.
Claims 1-46 have been preliminary canceled.
Claim 47-81 have been newly added.
The Terminal Disclaimer filed on April 19th, 2022 has been approved.
Claims 47-81 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Michelle LeCointe (Registration Number 46,861) on April 13th, 2022 and May 11th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 53, 59, 61, 62, 71, and 73.
Please amend claim 47, 49, 50, 63, 67, 68, and 77 as follows:

Claim 47.  (Currently Amended)  A scalable container-based system implemented in computer instructions stored in a non-transitory medium, the system comprising:
a transaction state definition repository operable to store a plurality of transaction definition vectors, wherein the transaction vectors identify programs potentially called during the execution of transactions by a legacy application executable in a legacy computing environment;
a dynamic definition repository identifying programs executed by the legacy application in performing in at least a subset said transactions;
a microservice definition optimizer operable to compare the plurality of transaction definition vectors to the dynamic definition repository and remove unused programs from the transaction definition vectors to create a plurality of microservice definition vectors defining a plurality of microservices and to optimize the microservice definition vectors by creating additional microservice definition vectors containing programs shared by more than one transaction in the plurality of transactions;  
a microservice image builder operable to locate, for each program identified by the microservice definition vectors, binaries compiled to run in the legacy computing environment, to form microservice images corresponding to the microservice definition vectors;
a container builder operable to form container images comprising one or more of said microservice images and one or more images corresponding to components of a legacy emulator for execution in a distinct computing environment, wherein the container builder identifies components of the emulator corresponding to functions required by the microservices using signatures of calls in said microservice images to create a plurality of container images; and
a container management system operable to create a plurality of containers for execution of said container images and to run at least one microservice in the at least one container, wherein more than one copy of at least one container image are activated in more than one separate containers and wherein the container management system is operable to vary the number of containers executing the at least one container image.  

Claim 49.	(Currently Amended)  The scalable container-based system of Claim [[47]] 48 wherein the activity log analyzer uses legacy activity logs of the legacy application generated by running the legacy application in the legacy computing environment.

Claim 50.	(Currently Amended)  The scalable container-based system of Claim [[47]] 48 wherein the activity log analyzer uses an emulator to run the monolithic legacy application to generate log files and to determine which programs are used by the legacy application during the execution of transactions.

Claim 53.	(Currently Cancelled)

Claim 59.	(Currently Cancelled)

Claim 61.	(Currently Cancelled)

Claim 62.	(Currently Cancelled)

Claim 63.	(Currently Amended)  The scalable container-based system of Claim [[59]] 47, wherein the container management system is operable to allocate varying resources to separate containers.

Claim 67.	(Currently Amended)  The scalable container-based system of Claim 51, wherein, when the source code [[is]] in said source code repository is changed, the container-based system is operable to automatically update at least one microservice image, at least one container image, and at least one container to contain an updated binary based on the source code change.

Claim 68.	(Currently Amended)  A method of creating and operating a scalable container-based system, the method comprising: 
generating transaction definition vectors that identify binary program files associated with performance of corresponding transactions by a legacy application compiled to execute in a legacy computing environment, wherein said generating comprises using a static analyzer to extract data types and message formats from source code associated with performance of the corresponding transactions and to generate a message interface for use by a container management system, 
storing the plurality of transaction definition vectors in a repository
generating by a microservice image builder, microservice images corresponding to the transactions by excluding programs that are not actually used in the execution of the transactions, and storing images comprising binaries of the remaining programs in a microservice image repository, wherein said excluding comprises comparing binaries identified in the transaction definition vectors with activity log data indicating the binaries that are actually used in execution of the transactions;  
storing in a complementary component repository, a set of images corresponding to functional elements of a legacy emulator and of operating system software packages used by the legacy emulator, wherein the legacy emulator, when executing in a distinct computing environment from the legacy computing environment, enables execution of applications compiled for execution in the legacy computing environment in said different computing environment; 
constructing container images for executing the transactions as microservices in a containerized environment by, accessing by a container builder, microservice images corresponding to the transactions, identifying complementary components of the legacy emulator required for execution of the transactions using call signatures present in the microservice images, inserting images of software packages used by the complementary components of the legacy emulator into the container images, and storing in a container image repository, images comprising the microservice and complementary components of the legacy emulator;
creating at least one container in the different computing environment using [[a]] the container management system and storing at least one of said container images in the container; and
executing a transaction by the in the container.

Claim 71.	(Cancelled)

Claim 73.	(Cancelled)

Claim 77.	(Currently Amended)  The method of Claim 74 wherein [[the]] a same container image for executing a legacy transaction is inserted in multiple containers by the container management system.

--End--

Allowable Subject Matter
Claims 47-52, 54-58, 60, 63-70, 72, and 74-81 are allowed and renumbered as 1-29.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Mortman et al. (US Patent No. 10,127,030), discloses application management for controlled container execution and describes examples of centralizing management and security of containers, such as, a chain of trust of a container can be validated and signatures and encryption keys for containers and their manifests can be maintained outside of a container runtime. Moreover, Jonas Weber (Idiomatic and Reproducible Software Builds using Container for Reliable Computing, 2016), another prior art of record, discloses a framework for formalizing operations involving a layered file system, containers and images, and the creation of images using utility containers and layer donning fulfilling the idiomaticity and reproducibility criteria. However, Mortman and Jonas Weber, singularly or in combination, fail to teach or fairly suggest “a microservice definition optimizer operable to compare the plurality of transaction definition vectors to the dynamic definition repository and remove unused programs from the transaction definition vectors to create a plurality of microservice definition vectors defining a plurality of microservices and to optimize the microservice definition vectors by creating additional microservice definition vectors containing programs shared by more than one transaction in the plurality of transactions;  a microservice image builder operable to locate, for each program identified by the microservice definition vectors, binaries compiled to run in the legacy computing environment, to form microservice images corresponding to the microservice definition vectors; a container builder operable to form container images comprising one or more of said microservice images and one or more images corresponding to components of a legacy emulator for execution in a distinct computing environment, wherein the container builder identifies components of the emulator corresponding to functions required by the microservices using signatures of calls in said microservice images to create a plurality of container images; and a container management system operable to create a plurality of containers for execution of said container images and to run at least one microservice in the at least one container, wherein more than one copy of at least one container image are activated in more than one separate containers and wherein the container management system is operable to vary the number of containers executing the at least one container image.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claim 47, thus all pending claims are allowed over prior arts of record.
The closest prior art of record, Mortman et al. (US Patent No. 10,127,030), discloses application management for controlled container execution and describes examples of centralizing management and security of containers, such as, a chain of trust of a container can be validated and signatures and encryption keys for containers and their manifests can be maintained outside of a container runtime. Moreover, Jonas Weber (Idiomatic and Reproducible Software Builds using Container for Reliable Computing, 2016), another prior art of record, discloses a framework for formalizing operations involving a layered file system, containers and images, and the creation of images using utility containers and layer donning fulfilling the idiomaticity and reproducibility criteria. However, Morman and Jonas Weber, singularly or in combination, fail to teach or fairly suggest “generating transaction definition vectors that identify binary program files associated with performance of corresponding transactions by a legacy application compiled to execute in a legacy computing environment, wherein said generating comprises using a static analyzer to extract data types and message formats from source code associated with performance of the corresponding transactions and to generate a message interface for use by a container management system,  generating by a microservice image builder, microservice images corresponding to the transactions by excluding programs that are not actually used in the execution of the transactions, and storing images comprising binaries of the remaining programs in a microservice image repository, wherein said excluding comprises comparing binaries identified in the transaction definition vectors with activity log data indicating the binaries that are actually used in execution of the transactions;  storing in a complementary component repository, a set of images corresponding to functional elements of a legacy emulator and of operating system software packages used by the legacy emulator, wherein the legacy emulator, when executing in a distinct computing environment from the legacy computing environment, enables execution of applications compiled for execution in the legacy computing environment in said different computing environment; constructing container images for executing the transactions as microservices in a containerized environment by, accessing by a container builder, microservice images corresponding to the transactions, identifying complementary components of the legacy emulator required for execution of the transactions using call signatures present in the microservice images, inserting images of software packages used by the complementary components of the legacy emulator into the container images, and storing in a container image repository, images comprising the microservice and complementary components of the legacy emulator; creating at least one container in the different computing environment using the container management system and storing at least one of said container images in the container”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claim 68, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        May 11th, 2022